Citation Nr: 1421353	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for periodontal disease for Class III treatment purposes under 38 C.F.R. § 17.161(g).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to September 1971 and from October 1976 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2012, the Board denied service connection for periodontal disease for compensation purposes.  The issue of entitlement to service connection for periodontal disease for treatment purposes was remanded for additional development. 

In January 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address whether the Veteran's periodontal disease had aggravated his service-connected heart disease.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  The requested opinion was received later that month.

In February 2014, the Board provided the appellant with a copy of the VHA opinion and solicited additional evidence and/or argument. Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  In response, the Veteran submitted additional evidence and argument.  The Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The Veteran's periodontal disease is shown to have aggravated his service-connected heart disease. 


CONCLUSION OF LAW

By extending the benefit of doubt to the Veteran, the criteria for entitlement to VA outpatient Class III dental treatment are met. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be granted service connection for periodontal disease for treatment purposes because this disease aggravates his service-connected heart disease. 

There are various categories of eligibility for VA outpatient dental treatment, including (Class III), which provides: "Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability."  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In support of his claim, the Veteran submitted several articles which indicate that periodontal disease is a risk factor for developing cardiovascular disease.  These articles do not, however, discuss whether periodontal disease may aggravate heart disease. 

In February 2011, L.D., D.D.S., Chief of Dental Service at a VA Medical Center, agreed with a June 2009 statement from a VA dentist that, "even though there is a statistic linkage between periodontal disease and heart disease, it has not been established as the primary causative factor."  Again, neither the VA dentist nor the Chief of Dental Service indicated whether the Veteran's periodontal disease could aggravate his service-connected heart disease. 

In January 2014, a physician from the Veterans Health Administration (VHA) indicated that it was not likely that the Veteran's periodontal disease aggravated his heart disease.  In explaining his opinion, the VAH physician reported that the Veteran's heart disease is currently "stable" and his physicians have not indicated that his heart disease is being aggravated by his periodontal disease.  

In response, the Veteran submitted two statements from his treating physicians which indicate that his periodontal disease has aggravated his service-connected heart disability. 

Specifically, in a March 2014 statement, a VA cardiologist acknowledged that while the American Heart Association has found that there is no definitive evidence which establishes that periodontal disease causes heart disease, there have been many observational studies that discovered a strong association between periodontal gum disease and cardiovascular disease.  While acknowledging that there have been no definite conclusions one way or another, the VA cardiologist indicated that it was possible that the Veteran's "periodontal disease contributed to his cardiovascular events at an early age; and may continue to play a role in his ischemic heart disease."

In a separate March 2014 opinion, the Veteran's treating physician reported that the Veteran's periodontal disease may be contributing to his ischemic heart disease and it would be reasonable for the VA to provide ongoing dental care focused on treating his chronic periodontal disease. 

In an April 2014 statement the Veteran also disagreed with the VHA physician's characterization of his heart disability as "stable."  Instead, the Veteran described how his service-connected heart condition has actually increased in severity over the years.  It was specifically noted that he underwent a "quadruple by-pass" 10 years after his heart attack and that one of his arteries is now closed.  Upon review, the Veteran's statement is consistent with the evidence of record. 

In resolving all reasonable doubt in the Veteran's favor, service connection for periodontal disease for class III treatment purposes is warranted.  
ORDER

Service connection for periodontal disease for Class III treatment purposes under 38 C.F.R. § 17.161(g) is granted



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


